Citation Nr: 0720610	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic right ear 
sensorineural hearing loss disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1968 to January 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for bilateral hearing loss disability and 
tinnitus.  In November 2005, the RO established service 
connection for chronic left ear sensorineural hearing loss 
disability; assigned a noncompensable evaluation for that 
disability; established service connection for tinnitus; and 
assigned a 10 percent evaluation for that disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the report of a September 2005 VA examination 
for compensation purposes, the Board observes that the 
veteran was diagnosed with "bilateral sensorineural hearing 
loss left more than right."  The VA examiner concluded that 
the veteran exhibited "a mild hearing loss in the high 
frequencies on the right and a moderate to severe hearing 
loss on the left in the high frequencies, which can be 
consistent with noise exposure."  No contemporaneous 
audiometric findings were reported.  The examiner's opinion 
was that the veteran's bilateral hearing loss was related to 
service.  The most recent VA examination was accomplished in 
2003.  That exam does not indicate that the veteran has 
hearing loss disability in the right ear for VA purposes.

Accordingly, this case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
audiological evaluation to determine the 
current severity of his right ear 
sensorineural hearing loss disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

2.  Then readjudicate the issue of 
service connection for chronic right ear 
sensorineural hearing loss disability.  
If the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



